Case 1:20-cv-00423-PLM-RSK ECF No. 34, PageID.216 Filed 12/07/20 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

HEATH RICHARD DOUGLAS,
                                                            Case No. 1:20-CV-00423
      Petitioner,                                           Hon. Paul L. Maloney
v.

NANCY SUMMERS DOUGLAS,

      Respondent.

            RESPONDENT’S MOTION FOR SUMMARY JUDGMENT

      Respondent Nancy Douglas, by her attorneys, Williams, Williams, Rattner &

Plunkett, P.C., submits the following for her Motion for Summary Judgment:

      1.     The Verified Petitioner for Return of Child (the “Petition”), alleges that

the parties’ minor child (“JD”) has been “wrongfully retained” from his place of

habitual residence in Ingham County, Michigan, “since approximately October 3,

2019.” ECF 9, PageID 105. Respondent submits that the undisputed facts

demonstrate that JD was a habitual resident of Ingham County, Michigan on October

3, 2019; therefore, Petitioner has no right to have JD returned to Australia.

      2.     This Motion for Summary Judgment is filed pursuant to Fed. R. Civ. P

56 and in accordance with the Initial Case Management Order, ECF 19, PageID 189-

190, as amended, ECF 28, PageID 209-210, and the W.D. Mich. LCivR 7.1, 7.2, for




                                              1
      01439646.DOCX
Case 1:20-cv-00423-PLM-RSK ECF No. 34, PageID.217 Filed 12/07/20 Page 2 of 6




the purpose of resolving the issue of JD’s place of habitual residence on the date of

the alleged wrongful retention—October 3, 2019.

      3.      JD was born in New South Wales (“NSW”), Australia, in early

November 2018. JD is a dual citizen of both Australia and the United States. At the

time of JD’s birth, the parties were married and living together for under a year. Less

than one week after JD’s birth, following a pattern of abusive behavior, Petitioner

ordered Respondent, JD, and Respondent’s visiting mother out of their leased

apartment in Merewether, NSW, Australia.

      4.      For the next three months, Respondent and JD resided in various

temporary accommodations. The parties never again lived together. Between

December 2018 and January 2019, Petitioner broke the lease on the apartment and

moved over three hours away to Curlewis, NSW, Australia, his former residence.

      5.      With the express written consent and the cooperation of Petitioner,

Respondent and JD relocated to Michigan, United States, on February 13, 2019. In

September 2019, Respondent filed for divorce in Ingham County, Michigan, Case

No. 19-002846-DM. Petitioner was served in Australia on October 3, 2019.

Respondent and JD had no contact with Petitioner, directly or through

representatives, after February 2019 other than in this case and the Michigan divorce

proceeding.




                                              2
      01439646.DOCX
Case 1:20-cv-00423-PLM-RSK ECF No. 34, PageID.218 Filed 12/07/20 Page 3 of 6




      6.      Petitioner alleges that JD has been “wrongfully retained” in Michigan

since October 3, 2019, the same date that he was served with the complaint and

summons for divorce filed by Respondent. ECF 9, Page ID 105, 113. Petitioner

alleges “wrongful retention” only.

      7.      “Relief under the Hague Convention, as implemented by the

International Child Abduction Remedies Act (ICARA), is available only where

there is a ‘removal or retention of a child . . . in breach of rights of custody attributed

to a person . . . under the law of the State in which the child was habitually resident

immediately before the removal or retention.’” Moreno v. Zank, 895 F.3d 917, 923

(6th Cir. 2018) (emphasis added), quoting Hague Convention on the Civil Aspects

of International Child Abduction (“Convention”), Art. 3, Oct. 25, 1980, T.I.A.S.

No. 11,670.

      8.      United States law recognizes a right for return of a minor child only

where the “the petitioner establishes that the ‘child has been wrongfully removed or

retained within the meaning of the Convention.’” Id., quoting 22 U.S.C. §

9003(e)(1).

      9.      The Convention does not define “habitual residence”, but a body of

common law has developed to fill the void caused by this absence. The Sixth Circuit

Court of Appeals has established a standard for children above the age of cognizance

that is based on acclimatization. See Robert v. Tesson, 507 F.3d 981, 993 (6th Cir.


                                                3
      01439646.DOCX
Case 1:20-cv-00423-PLM-RSK ECF No. 34, PageID.219 Filed 12/07/20 Page 4 of 6




2007). It has not adopted a clear rule for determining the habitual residence of a child

who has not reached the age of cognizance, such as JD.

      10.    The United States Supreme Court recently held, however, that an infant

child’s place of habitual residence depends on the “totality of the circumstances”

and must be “sensitive to the unique circumstances of the case and informed by

commons sense.” Monasky v Taglieri, __ U.S. __; 140 S. Ct. 719 (2019), slip op pp.

7-12, quoting Redmond v. Redmond, 724 F.3d 729, 744 (7th Cir. 2013).

      11.    The totality of facts and circumstances in the instant case establish that

on October 3, 2019, both Respondent and JD were habitual residents of Michigan.

At a minimum, the following facts are undisputed: (a) JD has resided with

Respondent and his maternal grandparents in Ingham County, Michigan since

February 2019; (b) JD has received all first- and second-year medical treatment in

Michigan; (c) JD is enrolled in a Montessori pre-kindergarten program in Michigan;

(d) Respondent completed a post-bachelor paralegal program and has obtained full-

time employment in Michigan; (e) Importantly, Petitioner signed a passport

application for JD and other documents providing consent for Respondent to leave

Australia with JD; (f) JD has dual United States and Australian citizenship; (g) There

was no agreement between Petitioner and Respondent that Respondent or JD would

ever return to Australia after they departed in February 2019; (h) Between December

2018 and January 2019, Petitioner abandoned the former marital apartment, breaking


                                              4
      01439646.DOCX
Case 1:20-cv-00423-PLM-RSK ECF No. 34, PageID.220 Filed 12/07/20 Page 5 of 6




the lease, and relocated to his prior residence approximately 3.5 hours away; (i)

Between December 2018 and February 11, 2019, Petitioner voluntarily dismissed

family law proceedings he initiated against Respondent in Australia; and (j) Outside

of this litigation and the Michigan divorce proceedings, Respondent had no

communications with Petitioner, directly or through counsel, since February 2019,

nor has she responded to his attempts to contact her directly or indirectly.

        12.   It is also undisputed that Petitioner was served with Respondent’s

Michigan complaint for divorce on October 3, 2019, and he voluntarily participated

in a Friend of the Court investigation, being interviewed by phone on October 9,

2019.

        13.   After his participation in the Michigan divorce proceedings in October

2019, Petitioner did not commence this litigation until May 14, 2020. See ECF 1.

        WHEREFORE, and for the reasons discussed more thoroughly in the

concurrently filed Brief in Support, Respondent respectfully requests that this

Honorable Court grant her Motion for Summary Judgment and dismiss Petitioner’s

Petition with prejudice. Alternatively, if the Court determines that there remain

disputed questions of material fact as to JD’s habitual residence, Respondent

requests that an evidentiary hearing be scheduled at the earliest available date to

resolve that dispositive issue.




                                              5
        01439646.DOCX
Case 1:20-cv-00423-PLM-RSK ECF No. 34, PageID.221 Filed 12/07/20 Page 6 of 6




                                   Respectfully submitted,

                                   /s/ James P. Cunningham
                                   James P. Cunningham (P31109)
                                   David R. Sheaffer (P82147)
                                   Counsel for Respondent
                                   380 N. Old Woodward, Ste. 300
                                   Birmingham, Michigan 48009
                                   (248) 642-0333
Dated: December 7, 2020            jcp@wwrplaw.com; drs@wwwrplaw.com




                                        6
     01439646.DOCX
